Title: To Alexander Hamilton from James McHenry, 27 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir.
            War Department 27 May 1799
          
          I have the honour to inclose you copy of a letter this moment received from the Secry. of the Navy, by which it appears, that the Company of Artillery destined for Charlestown may be accommodated with a passage on the Frigate United States.
          I have the honour to be Sir your most ob St
          
            James McHenry
          
          Majr Gen Alexr Hamilton
        